               Case 1:20-mj-00312-MSN Document 24 Filed 03/08/21 Page 1 of 1 PageID# 111
                                        UNtTED STATES DtSTRICT COtIR
                                       EASTERN orSTllICT OF \TRGINIA
                                           ALEXANDRrA DtVCSrON


                                                                  MAGISTRATE JUDGE:THERESA CARRROLL BUCHANAN



     UNITED STATES OF AMERICA                                      HEARING;^                             #: ^Orv\32>i«^
                .VS-                                               DATE;                          _TIME: c9'0C>p<^
                                                                   TYPE: FTR RECORDER             DEPUTY ^ERK:T. FITZGERALD


COUNSEL FOR THE UNITED STATES:


COUNSEL FOR THE DEFENDANT:
                                                                   Q-,                       i K5w\v^-tr>
 NTERPRETER:           ^                                                     LANGUAGE;,

       )DEFENDANT APPEARED: ( )( )WITH COUNSEL                           (         ) WITHOUT COUNSEL
       )DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS

       )COURT TO APPOINT COUNSEL                                           (        ) DPT. TO RETAIN COUNSEL

       )GVT. CALL WITNESS & ADDUCES EVIDENCE

       )EXHBIT #_                       ADMITTED

       )PROBABLE CAUSE: FOUND (             )/NOT FOUND(             )

       )PRELIMINARY HEARING WAIVED

       ) MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

       )DEFT. ADMITS VIOLATION (            )DFT. DENIES VIOLATION (                  )COURT FINDS DFT. IN VIOLATION

MINUTES: T>&Pb u'lG^ ouT-as^oA                                                    of                        ct
 io                                                                                 C«Or.                        -for PRW"                \
CONDITIONS OF RELEASE:                  *
 $          ) UNSECURED ($                     )SECURED ( )PTS(               jS''" PARTY {   } TRAVEL RESTRICEEO
     )/^pp[^Qy[:Q fijT5iQ[:f\|(;;|: (      )SArr(    )[^AYCOS'IS(             ) ELECl RONIC MONITORING (      ) MEN I Al. i l[:/\l, i M
TEST/TREAT {     ) ROL(             ) NO T DRIVE(    )I'lREAliM (            )PASSPORT( ) AVOID CONTACl
(      ) P^LCGHGL & DRUG USE (       / i.ivk i.v.^ i r.'Ti_i\ i

 ( X ) defendant REMAND! I) U) IHi CUSrODY OI ITIl'. U.S. MARSHALS
 (      ] DEFENDANT CONl'INUi P 'OH ''AM!." (".ONI'UIONS 01 i'lvOBAFION

N[:Kr COURl APPEARANCE                                    'i
( ^ ) Oi l (    !'H ( i M'PI. ,                           ! 'IMM      I PL A( 1 Si.Ni ( )!'BV ! 1                   ; , -M ;AR!;
